﻿Allow me. Sir, to extend to you my heartfelt congratulations on your election to the presidency of the General Assembly at its current session. We are particularly pleased that the representative of Saudi Arabia, with which Ethiopia enjoys close and friendly relations, is presiding over this Assembly. It is my pleasure to assure you of my delegation's fullest cooperation as you discharge your responsibility. 
I also wish to express our sincere appreciation to your predecessor, Mr. Guido de Marco, for his able stewardship o£ the General Assembly at its forty-fifth session. Indeed it was gratifying to have received Mr. de Marco in Ethiopia in June 1991, barely a few days after the downfall of the military dictatorship that ruthlessly brutalized and dishonoured our country during the past 1? years. Mr. de Marco's fruitful visit to Ethiopia has helped to make the plight of hundreds of thousands of refugees from neighbouring countries a focal point of international attention and concern.
I should like to take this opportunity also to pay a tribute to the Secretary-General of the United Nations, Mr. Perez de Cuellar, for his distinguished service to our Organization, and to congratulate him on leaving behind an Organization with greatly enhanced stature and credibility. He wish him success and good luck.
Let me also extend my warmest welcome to the Democratic People's Republic of Korea, the Republic of Korea, the Baltic Republics of Estonia, Latvia and Lithuania, the Federated States of Micronesia and the Republic of the Marshall Islands on their becoming Members of our Organization during the current session.
The profound changes taking place throughout the world have brought about the emergence of democratic transformation. Now that the cold war is over, international relations have tended to promote cooperation in place of confrontation. Peace is indeed taking root, and freedom is on the march, with peoples, nations and nationalities exercising their rights to self-determination. Tyranny and repression are being wiped out by peoples in full exercise of their will, taking their destiny into their own hands. They are winning in their pursuit of freedom, democracy and justice. 
The victory of the Ethiopian people over a ruthless military dictatorship is a case in point. I beg the indulgence of the Assembly to speak briefly on the painful experience of the past 17 years in Ethiopia before dealing with the current situation in my country.
The international community is aware of the unparalleled suffering and misery endured by the Ethiopian peoples. The blatant policy of war and repression pursued by the defunct terrorist regime, coupled with recurrent droughts and famine, inflicted an enormous human toll. It should be recalled that premeditated murder of Innocent people was the order of the day. Youngsters in their teens were rounded up from schools, streets and homes for forced military conscription. Villages were destroyed by blanket bombing aimed at suppressing people who wanted to be free. The cruel war uprooted hundreds of thousands. A great number of people perished, while others fled in search of refuge to countries near and far.
I cannot but note with regret and sadness the deafening silence of the United Nations system in the face of gross violations of human rights and its failure to make tangible efforts to stop the mayhem in my country. It is our considered view that this international Organization, whose cardinal objective is "to save succeeding generations from the scourge of war", should have spoken out with sufficient vigour, instead of hiding behind a convenient excuse to justify inaction when confronted with the most egregious human rights violations and continual bloodshed.
In contrast, donor nations and non-governmental organizations spoke and acted with tremendous dignity and compassion. In spite of the familiar "food as a weapon'' policy of the regime, they persisted in their determination to 
provide, and sometimes succeeded in providing, timely assistance to victims of drought and famine in our country. He sincerely appreciate this humanitarian commitment.
The downfall of the military junta and the successful take-over of state power by democratic forces on 28 May 1991 marked the beginning of a new era of peace, democracy and justice in Ethiopia. At the time when the junta in Addis Ababa was crumbling, talks on ending the war were being held in London on 24 May 1991, under the mediation of the United States Government. In this regard, I should like to seize this opportunity to express our gratitude to the Government of the United States of America and in particular to Ambassador Herman Cohen, a distinguished and able diplomat, the official mediator on behalf of the United States Government, for the painstaking efforts made to arrange the London peace talks, in which the former parties to the Ethiopian conflict took part.
It was agreed in London to convene a National Conference in Addis Ababa on 1 July to chart the future political course of the country. The Conference, held on schedule, brought together 24 organizations representing a wide range of political views and aspirations of various nationalities. He were delighted to note that the National Conference on Peace and Democracy was honoured by the presence of international observers, including representatives of 16 Governments, the United Nations, the Organization of African Unity and the European Community. Their attendance at the Conference has strengthened our determination to work closely with the international community in resolving the formidable problems and challenges confronting our country.
The National Conference has charted the future course Ethiopia will follow. It has adopted a charter explicitly based on the United Nations 
Declaration of Human Rights. This charter is the supreme law of the land for the transitional period, which will lead to multi-party elections to be conducted in about two years. In accordance with the provisions of the charter, the people have begun freely expressing their views. Political parties have emerged and are already introducing their programmes to the people in the run-up to free and fair elections.
A broad-based administration, embracing various political groups, is in place, acting in the framework of a coalition Government. A landmark principle of the charter is recognition of the rights of nations and nationalities to exercise self-determination, which is the cornerstone of the democratic processes embarked upon by the peoples of Ethiopia. This has opened up new avenues for forcing harmonious peace and unity on the basis of universal human values. We do not believe that there can be lasting peace in our country without recognition and application of this cardinal principle.
It has often been said derisively that self-determination would lead to fragmentation and chaos. However, our experience, like that of some countries in Eastern Europe, proves otherwise. To be sure, the denial of the right of self-determination of the various nationalities in Ethiopia and the disregard for their aspiration to equality were the major causes of the civil strife we experienced.
It is important to emphasize that recognition of these basic rights by the Transitional Government has done more than consolidate peace: it has also become a significant factor in convincing many groups which in the past worked for separation that their grievances could best be redressed in a new Ethiopia 

on the basis of recognition of the right of self-determination as the bedrock of its political life. Those groups have therefore decided to give unity a chance.
 
The position taken by the Conference on Peace and Democracy in Ethiopia with respect to resolving the long-standing Eritrean conflict must be seen in the context of the imperative need to maintain stability and peace and create conditions propitious to the success of the process of democratisation in the area.
Respect for the rights of the Eritrean people to determine their future freely in an internationally supervised referendum is, therefore, an integral element of the democratic process aimed at achieving durable peace and stability. In this regard, the Transitional Government of Ethiopia welcomes the decision of the Provisional Government in Eritrea to defer the holding of a referendum for two years, as well as its desire to involve the United Nations in supervising the process.
The introduction of political pluralism in Ethiopia is being complemented by new thinking in the economic sphere. The transitional legislature and cabinet will soon approve and adopt an economic policy for the transitional period. A draft economic policy which is currently being discussed and scrutinized by the people envisages the formulation of strategies that could accelerate recovery and reconstruction.
The main thrust of this policy is its greater emphasis on private enterprise and market forces as instruments of revitalization of growth and development. It takes into account the need to overcome problems such as famine relief and rehabilitation of displaced persons and demobilized soldiers, in the short run, and the need to expedite the process of laying down the necessary basis for sustainable development, including overcoming environmental degradation and ensuring food security, in the long run. 

It is evident that all this will require vast resources, far beyond the means available to us. It will therefore call for the mobilisation of international assistance in coping with the emergency situation. In this regard, it should be stated clearly that the international community should spare no efforts tangibly to encourage and support the fledgling peace and democratic process in Ethiopia.
Although significant progress has been made towards ensuring peace and democracy in Ethiopia, formidable challenges still confront us. Famine still prevails in Ethiopia, thus threatening the very livelihood of millions of our citizens. Food shortages caused by the recurrent drought and severe environmental degradation persist. Millions of refugees from neighbouring countries and an equal number or more of our own citizens displaced by war are in a desperate situation and are in need of urgent assistance. The infrastructure, shattered by the protracted conflicts, calls for immediate attention. Our economy is completely in shambles due to past disastrous policies and is burdened with a huge loan, the responsibility of the past regime. It therefore needs to be revived, an undertaking beyond Ethiopia's capacity.
The accumulation of the economic and social problems to which I have referred not only is bound to prolong our people's life of misery and destitution, but also could frustrate our determination to promote lasting peace, stability and democracy.
It goes without saying that it is for us Ethiopians, first and foremost, to put our house in order and resolve our own problems, however vast and complicated they may be. Already the Transitional Government has set a national policy and is mobilizing the people for the difficult but compulsory 
task of rehabilitation and reconstruction. He are hopeful that the international community will respond positively to our request for assistance and supplement our domestic efforts.
Let me, at this juncture, turn to the foreign policy of the Transitional Government. Now that Ethiopia is at peace with itself, the opportunities to become a factor for peace and stability in the Horn of Africa - a region torn by conflicts - are greater. Our foreign policy objective is to further and cement ties and promote fraternal common interests with all our neighbours.
We are determined to maintain friendly relations with all our neighbours - indeed with all nations - based on principles of mutual respect for the sovereignty and equality of States, non-interference in the affairs of others and the promotion of mutual interests. To this end, we have already taken confidence-building measures. For example, we have waived visa requirements for citizens of neighbouring countries with a view to facilitating cross—fertilization of ideas and communication in order to enhance trade and commerce. We have undertaken measures to preclude the use of our territory by armed opposition groups for destabilization purposes. We are dedicated to do everything possible to bring about peaceful resolution of the fratricidal conflicts in which our brothers and sisters across our borders are engaged. Discussions and consultations are already under way to identify the ventures and joint endeavours which we can develop and harness for our common development needs.
As a founding Member of the United Nations, the Non-Aligned Movement and the Organization of African Unity, Ethiopia is committed to the promotion of international peace and security. Accordingly, we are concerned that peace in the Middle East still hangs in the balance even as the efforts of the United 
States Secretary of State, Mr. James Baker, are making significant headway towards bringing the patties to the conference table. As a country in close proximity to the region, Ethiopia welcomes such encouraging developments and hopes that the Palestinian question, which is the core of the Middle East problem, will eventually be resolved In accordance with the relevant United Nations resolutions.
Similarly, we have followed with great interest the encouraging developments in South Africa. While we regard with satisfaction the repeal of repressive apartheid laws and the ongoing dialogue among the political groups in the country, it is important that the process should continue and should lead to the abolition of the apartheid system and the establishment of a non-racial, democratic and united South Africa,
The United Nations plan on Western Sahara has come a long way with the establishment of the United Nations Mission on the Referendum in Western Sahara. We are hopeful that the efforts of the United Nations in this regard will be crowned with success.
We are anxious about the unfinished business before the United Nations regarding resolution of conflicts. Peaceful settlements in Cambodia, Afghanistan and Cyprus are critical to the consolidation of world peace
Meanwhile, we are gratified to note the significant reductions in the level of nuclear armaments. Negotiations under way between the super-Powers for further cuts and the recent decision by the Government of the United States to scrap substantial portions of its short-range missile arsenal, as well as the latest proposals by the Soviet Union to match and even accelerate these efforts, will hopefully further the goals of eliminating weapons of mass destruction. 
In this connection, we support the need for disarmament negotiations to include conventional weapons as well, in the interests of consolidating peace and in conformity with the current trend towards democracy and respect for human rights. It should be stated that the dividends from disarmament efforts should be used to ameliorate the pitiable socio-economic conditions in many parts of the world, thus satisfying the material and spiritual needs of peoples.
Despite reforms and growth-oriented measures in several countries, most developing countries continue to suffer an ever-increasing decline in standards of living, food production, incomes, and health and educational services. Hot only are we witnessing widespread poverty in both the urban and the rural areas of the developing world, but the gap in incomes between the developed and developing countries has been expanding. In particular, the situation in Africa is pathetic, to say the least. After five years the United Nations Plan of Action for African Economic Recovery and Development has very little to its account.
Today, the lot of Africans has deteriorated even further. There is less food but more mouths to feed; there is more export but less earnings, little savings but little investment; there is more outflow of resources but less inflow of imported goods.
How can Africa be expected to address its central structural problems when income earnings continue to decline owing to the collapse of commodity prices? The external-debt burden and debt-servicing obligations of African countries, which as a percentage of gross national product rose from 54 per cent in 1986 to 109 per cent in 1990, have siphoned off from Africa 
resources that could have bean otherwise used for the programme of economic transformation. Furthermore, official development assistance during 1986-1990, which in real terms remained constant at an annual average of $US 16.5 billion, is woefully inadequate.
In presenting this bleak picture our intention is not to apportion blame or to deny the importance of the domestic policies of recipient countries. What is needed is a sincere approach and commitment by both developed and developing countries, in a spirit of understanding and accommodation, to address realistically the development bottlenecks in the third world.
There is serious international concern regarding environmental degradation. In particular, the region where my country is located is threatened by an alarming increase in desertification. Drought and the successive decline of life-supporting resources have taken a heavy toll. The situation calls for concerted international action to help sustain the minimal resources still available. He hope the forthcoming Conference on Environment and Development to be held at Rio de Janeiro will be both global and specific in scope and produce concrete measures to halt the accelerated pace of environmental degradation, including the problems of encroaching desertification.
In conclusion, let me say that we have come with an open mind and with devotion, and that we will thus spare no effort in the collective search for peace throughout the world as well as for progress and development through more freedom and respect for human dignity. We remain convinced that no better means than the instrumentality of the United Nations system exists for ensuring and strengthening the solidarity of nations in the attainment of those noble objectives and in solving common problems in compliance with the
Charter of the United Nations. The new Ethiopia that now finds itself at an important threshold in its history pledges its loyalty to the lofty ideals and principles of the United Nations Charter.
